Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 and 18 are pending in the application. Claim 18 is newly added. Claims 16 and 17 have been canceled.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2016/0045034A1 hereinafter referred to as Hager in view of US Patent Publication US2011/0004998A1 hereinafter referred to as Losio further in view of US Patent Publication US2004/0025257A1 hereinafter referred to as Ahlqvist. HAGER discloses a pocket spring mattress 1 for use in a bedding or seating product comprising a plurality of interconnected coil springs 2, 3 enclosed in continuous covers 31 forming strings 3 of pockets accommodating the coil springs, the coil springs within each string being separated by transversal connection lines 33, and a plurality of such strings 2 being arranged in parallel with each other and connected to each other, the coil springs each having an upper and a lower end, and the pocket spring mattress further comprising a cushioning pad 5 located above the upper end of each coil spring, wherein the covers provides first compartments enclosing the coil springs, and second compartments enclosing the cushioning pads, said first and second compartments being separated from each other. However does not disclose wherein adjacent coil springs within each string are spaced apart by an interjacent separation distance, said separation distance exceeding at least 20 percent of the diameter of the largest one of the spiral turns of the adjacent coil springs or wherein the cushioning pads each has a length extension in the longitudinal direction of the strings exceeding the diameter of the largest one of the spiral turns of the corresponding coil spring, and wherein two transversal connection lines 4 are provided between adjacent coil springs, said lines being spaced apart in the longitudinal direction of the strings, and wherein single second transversal connection lines are provided between each pair of adjacent cushioning pads. 
LOSIO teaches a pocket spring mattress 2 for use in a bedding or seating product comprising a plurality of coil springs 802 enclosed in a pocket 800 accommodating the coil springs wherein the cushioning pads 1A, 1B each has a length extension in the longitudinal direction of the strings exceeding the diameter of the largest one of the spiral turns of the corresponding coil spring (see fig. 24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of HAGER to have cushioning pads as taught by LOSIO which have a length extension exceeding the diameter of the largest spiral turn. Such a medication would be a matter of design choice and would be obvious to try. Such a modification would yield expected results. 
AHLQVIST teaches a pocket spring mattress 10 for use in a bedding or seating product comprising a plurality of coil springs 1 enclosed in a pocket 2 accommodating the coil springs, a plurality of such strings being arranged in parallel with each other and connected to each other, wherein adjacent coil springs within each string are spaced apart by an interjacent separation distance, said separation distance exceeding at least 20 percent of the diameter of the largest one of the spiral turns of the adjacent coil springs (see paragraph 0011). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of HAGER to have an arrangement wherein the separation distance exceeds at least 20 percent of the diameter of the spiral turns of the spring as taught by AHLQVIST. Such a medication would be a matter of design choice. Such a modification would yield expected results. 
HAGER as modified by LOSIO and AHLQVIST discloses wherein two transversal connection lines 4 are provided between adjacent coil springs, said lines being spaced apart in the longitudinal direction of the strings. However does not disclose wherein single second transversal connection lines are provided between each pair of adjacent cushioning pads. It would have been obvious matter of design to form the mattress to have a single second transversal connection line provided between each pair of adjacent cushioning pads, since applicant has not disclosed that such an arrangement solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with the transversal connection lines between the cushioning pads being the same as the connection line between the adjacent coil springs. 

Re-Claim 2
	HAGER, as modified, discloses, 
wherein said separation distance exceeds 25 percent of the diameter of the largest one of the spiral turns of the adjacent springs, and preferably exceeds 30 percent, and most preferably exceeds 50 percent (see paragraph 0024 and 0025 wherein the spring has a diameter of 2 cm and a separation distance of 1 cm exceeding 20% of the diameter of the largest  one of the spiral turns of the adjacent springs).
Re-Claim 3
	HAGER, as modified, discloses, 
wherein the transversal connection lines have a width in the lengthwise direction of the strips forming said separation distance.
Re-Claim 4
	HAGER, as modified, discloses, 
wherein two transversal connection lines are provided between adjacent coil springs, said lines being spaced apart in the longitudinal direction of the strings to form said separation distance.
Re-Claim 5
	HAGER, as modified, discloses, 
wherein the cover comprises a first piece of fabric forming said first compartment, and a second piece of fabric forming said second compartment (see fig. 2 & 3).
Re-Claim 6
	HAGER, as modified, discloses, 
wherein the first piece of fabric entirely encloses the coil spring, and the second piece of fabric is arranged to partly enclose the first compartment, and to be secured to the first piece of fabric.
Re-Claim 7
	HAGER, as modified, discloses, 
wherein the second piece of fabric is secured to the first piece of fabric along at least one transverse connection line extending parallel to the longitudinal direction of the coil spring, said connecting line(s) preferably comprising a surface joint, such an adhesive joint, a seam or a welded joint.
Re-Claim 8
HAGER, as modified, discloses the claimed invention except for wherein the cushioning pads have a length extension in the longitudinal direction exceeding the diameter of the largest one of the spiral turns of the coil springs with at least 15%, and preferably at least 20%, and more preferably at least 25%, and most preferably at least 50%. It would have been obvious matter of design choice to utilize cushioning pads have a length extension in the longitudinal direction exceeding the diameter of the largest one of the spiral turns of the coil springs with at least 15%, and preferably at least 20%, and more preferably at least 25%, and most preferably at least 50%, since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955). Such a change in size would yield expected results. 
Re-Claim 9
	HAGER, as modified, discloses, 
wherein each cushioning pad includes at least one piece of foam, and preferably foam made of urethane or latex.
Re-Claim 10
	HAGER, as modified, discloses the claimed invention except for wherein the cushioning pads have a width extension in the width direction of the strings, wherein the width extension is smaller than the length extension, said width extension preferably being essentially equal to the diameter of the largest one of the spiral turns of the coil springs. It would have been obvious matter of design choice to foam the cushioning pads to have a width extension in the width direction of the strings, wherein the width extension is smaller than the length extension, said width extension preferably being essentially equal to the diameter of the largest one of the spiral turns of the coil springs, since such a modification would have involved a mere change in the relative dimensions of a component.  A change is relative dimension is generally recognized as being within the level of ordinary skill in the art. In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Applicant’s disclosure does not discuss any criticality of the claimed relevant dimension of the cushioning pads.
Re-Claim 11
	HAGER, as modified, discloses, 
wherein the cushioning pads have a generally rectangular configuration, and with beveled or rounded corners.
Regarding the above limitation, it would have been an obvious matter of design choice to select the shape of the cushioning pad to be a rectangular configuration with beveled or rounded corners, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956).  Furthermore, it would have been an obvious matter of design choice to select the claimed shape, because applicant has not disclosed that having such a shape itself solves any stated problem, the claimed shape does not provide any unexpected result, and it appears that the invention would perform equally well where the cushioning pad is of another shape, such as the shape discloses in Hager.  Overall, applicant has not established any criticality of the claimed shape, and thus selecting the claimed shape would be an obvious matter of design choice. Applicant’s disclosure does not discuss any criticality of the claimed shape of the cushioning pad.  
Re-Claim 12
	HAGER, as modified, discloses, 
wherein the cushioning pads comprise a layered construction, comprising two or more different materials arranged in a sandwiched configuration, such as a piece of softer foam secured to a piece of firmer foam (see paragraph 0028).
Re-Claim 14
	HAGER, as modified, discloses, 
wherein the parallel strings are arranged side by side and interconnected by surface attachment between abutting surfaces, wherein the surface attachment adapted to interconnect the strings preferably comprises at least one of gluing and welding (see paragraph 0039).
Re-Claim 15
	HAGER, as modified, discloses, 
A method of manufacturing a spring mattress of the kind comprising a plurality of interconnected coil springs enclosed in continuous covers forming strings of pockets accommodating the coil springs, comprising: enclosing the springs in a continuous cover material; forming pockets in the continuous cover material by providing transversal connection lines between adjacent coil springs; and interconnecting several strings with one another; wherein adjacent coil springs within each string are spaced apart by an interjacent separation distance, said separation distance exceeding at least 25 percent of the diameter of the largest one of the spiral turns of the adjacent coil springs, the coil springs each having an upper and a lower end, and the further comprising providing a cushioning pad above the upper end of each coil spring, wherein the covers provides first compartments enclosing the coil springs, and second compartments enclosing the cushioning pads, said first and second compartments being separated from each other, and wherein the cushioning pads have a length extension in the longitudinal direction of the strings exceeding the diameter of the largest one of the spiral turns of the coil springs. 
Re-Claim 17
HAGER, as modified, discloses,
a pocket spring mattress for use in a bedding or seating product comprising a plurality of interconnected coil springs enclosed in continuous covers forming strings of pockets accommodating the coil springs, the coil springs within each string being separated by transversal connection lines, and a plurality of such strings being arranged in parallel with each other and connected to each other, wherein adjacent coil springs within each string are spaced apart by an interjacent separation distance, said separation distance exceeding at least 20 percent of the diameter of the largest one of the spiral turns of the adjacent coil springs, the coil springs each having an upper and a lower end, and the pocket spring mattress further comprising a cushioning pad located above the upper end of each coil spring, wherein the covers provides first compartments enclosing the coil springs, and second compartments enclosing the cushioning pads, said first and second compartments being separated from each other, and wherein the cushioning pads each has a length extension in the longitudinal direction of the strings exceeding the diameter of the largest one of the spiral turns of the corresponding coil spring, wherein the transversal connection lines have a width in the lengthwise direction of the strips forming said separation distance, or wherein two transversal connection lines are provided between adjacent coil springs, said lines being spaced apart in the longitudinal direction of the strings to form said separation distance, and wherein narrower second transversal connection lines are provided between each pair of adjacent cushioning pads.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAGER, as modified, above further in view of US Patent Publication US2015/0359350A1 hereinafter referred to as Eigenmann. HAGER, as modified, discloses the claimed apparatus however does not disclose a stabilizing sheet connected to the strings at an end opposite to said cushioning pads.
Eigenmann teaches a pocket spring mattress 10 for use in a bedding or seating product comprising a plurality of interconnected coil springs 28, 29 enclosed in continuous covers forming strings 26, 27 of pockets accommodating the coil springs, the coil springs within each string being separated by transversal connection lines, and a plurality of such strings 2 being arranged in parallel with each other and connected to each other, the coil springs each having an upper and a lower end, further comprising a stabilizing sheet 18 connected to the strings at an end. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of HAGER, as modified, to include a stabilizing sheet as taught by Eigenmann for the purpose of serving as a base for securing the strings. Such a modification would improve the apparatus and would yield expected results. 
Response to Arguments
Applicant's arguments filed 09/20/2022 have been fully considered but they are not persuasive. Applicant argues that Hager and Ahlqvist do not disclose the claimed separation lines. However applicant fails to articulate how the claimed separation lines configuration is more than a design choice. 
Applicant argues Eigenmann does not disclose a separation distance exceeding at least 20 percent of the diameter of the largest one of the spiral turns of the adjacent coil spring, because fig. 6-7 does not show the coil spring. Examiner’s understanding of the claim limitation is that the spring are placed in a staggered arrangement wherein they overlap by at least 20 percent based on the diameter of the largest coil of the spring. Examiner respectfully disagrees, there is more than enough disclosure to satisfy the claimed limitation. Firstly it can clearly be seen in fig. 2-5 that the spring 36 has a diameter slightly smaller than the pocket 34, but in general has the same diameter as the pocket. Figure 7 is clearly described as “multiple strings of springs arranged in an offset manner”. It is clearly depicted in figure 7 that the offset is about 50%. The string of springs 27 starts at the approximately halfway point (50% of the diameter) of the string of springs 26. Meaning the separation distance is about 50% of the diameter of the largest one of the spiral turns of the adjacent coil spring. Which in fact satisfies the claim limitation. Applicant also argues the reason for combining is not sufficient. However it is fact that offsetting the strings or springs would not impact the function of the mattress in a significate way. It is clearly disclosed in Eigenmann that springs can be arrange symmetrically (fig. 6) or offsetting (fig. 7) without significantly impacting the apparatus. The prior art clearly provides support for such assertion.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues that the prior art of Losio does not discloses a plurality of interconnected coil springs enclosed in continuous covers or coil springs enclosed in separate compartment. However the prior art of Losio is not relied upon to disclose such a limitation. The prior art of Hager provide more than enough support for such a limitation.

Applicant argues that the prior art of Losio does not disclose the dimensions of the portions 1A, 1B shown in relation to the dimensions of the coil spring 802. However this statement is false. The dimensions of the cushioning pads 1A, 1B in relation to the spring 802 is clearly disclosed in figure 24. Applicant also argues the reason for combining is not sufficient. Examiner states having a supporting pad with a larger dimeter than the spring would be obvious to try over the prior at because the teaching does not significantly distinguish over the prior art. Having a larger supporting pad than the spring diameter would not impact the function of the mattress in a significate way. Applicant provides no support with regards to the significance of the teaching over the prior art of record. The prior art does not rely on steel frame to maintain spacing of the spring string. Additionally this would be an inherent result of having a supporting pad with a larger diameter than the spring. This teaching would not yield unexpected results.
Conclusion 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-Th 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673                       

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673